Exhibit 10.1

SECOND AMENDMENT TO THE CREDIT AGREEMENT

This Second Amendment to the Credit Agreement (“Amendment”) is dated as of April
28. 2017, between by and among GREEN PLAINS CATTLE COMPANY LLC (the “Borrower”),
the commercial, banking or financial institutions whose signatures appear on the
signature pages hereof or which hereafter become parties to the Credit Agreement
(as defined below) (and such commercial, banking or financial institutions are
sometimes referred to hereinafter collectively as the “Lenders” and individually
as a “Lender”), and BANK OF THE WEST and ING CAPITAL, LLC, as “Joint
Administrative Agents”). Borrower , Lenders, and the Joint Administrative Agents
agree as follows:

PRELIMINARY STATEMENT. Borrower , Lenders, and the Joint Administrative Agents
entered into that certain Credit Agreement dated as of December 3, 2014 (that
credit agreement as amended herein and by any and all other modifications or
amendments thereto is hereinafter referred to as the “Credit Agreement”; the
terms defined in the Credit Agreement are used herein as therein defined).
Borrower , Lenders, and the Joint Administrative Agents wish to amend certain
provisions of the Credit Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

Section 1.01 Amendment to Schedule 1.01(b) of the Credit Agreement. Schedule
1.01(b) of the Credit Agreement is hereby amended and restated as attached to
this Amendment.

Section 1.02 Amendment to Section 1.01 of the Credit Agreement. Section 1.01 of
the Credit Agreement is hereby amended by adding or amending and restating (as
applicable) the definitions of “Applicable Rate”, “Bail-In Action”, “Bail-In
Legislation”, “Defaulting Lender”, “EEA Financial Institution”, “EEA Member
Country”, “EEA Resolution Authority”, “EU Bail-In Legislation Schedule”,
“Federal Funds Rate”, “Guarantors”, “Guaranty”, “Loan Documents”, “Maturity
Date”, “Permitted Distributions”, “Restricted Payment”, “Swingline Sublimit” and
“Write-Down and Conversion Powers” as follows:

“Applicable Rate” means, as of May 16, 2017 through November 30, 2017 the lower
of Level 3, Level 4 or Level 5 (based on the Three-Month Position Report
Excess), rate per annum and from and thereafter, for any day, the rate per annum
set forth below opposite the applicable Level then in effect (based on the
Three-Month Position Report Excess), it being understood that the Applicable
Rate for (a) Revolving Loans that are Base Rate Loans shall be the percentage
set forth under the column “Revolving Loans” and “Base Rate”, (b) Revolving
Loans that are Eurodollar Rate loans shall be the percentage set forth under the
column “Revolving Loans Eurodollar Rate Loans/LC’s” (c) the Letter of Credit Fee
shall be the percentage set forth under the column “Revolving Loans Eurodollar
Rate Loans/LC’s”, and (d) the Non-Use Fee shall be the percentage set forth
under the column “Non-Use Fee”:

 

    

Three-Month Position

Report Excess

   Revolving Loans
Eurodollar Rate
Loans / L/C’s     Revolving
Loans/Base
Rate     Non Use
Fee  

Level 1

   Less than $5,000,000      3.00 %      2.00 %      .30 % 

Level 2

   Greater than or equal to $5,000,000, but less than $10,000,000      2.75 %   
  1.75 %      .25 % 

Level 3

   Greater than or equal to $10,000,000, but less than $15,000,000      2.50 % 
    1.50 %      .25 % 

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

1



--------------------------------------------------------------------------------

    

Three-Month Position

Report Excess

   Revolving Loans
Eurodollar Rate
Loans / L/C’s     Revolving
Loans/Base
Rate     Non Use
Fee  

Level 4

   Greater than or equal to $15,000,000, but less than $20,000,000      2.25 % 
    1.25 %      .20 % 

Level 5

   Greater than $20,000,000      2.00 %      1.00 %      .20 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Three Month Position Report Excess shall become effective as of the first
Business Day immediately following the date a Borrower Base Certificate is
delivered pursuant to Section 6.02(g) reflecting the Three Month Position Report
Excess provided, however, that if a Borrower Base Certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 1 shall apply, in each case as the first Business Day
after the date on which such Borrower Base Certificate was required to have been
delivered and in each case shall remain in effect until the first Business Day
following the date on which such Borrower Base Certificate is delivered. In
addition, at all times while the Default Rate is in effect, the highest rate set
forth in each column of the Applicable Rate shall apply.

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) the initial Borrower Base Certificate is
delivered pursuant to Section 6.02 (g) for the first full three months to occur
following the Closing Date to the Joint Administrative Agent. Any adjustment in
the Applicable Rate shall be applicable to all Credit Extensions then existing
or subsequently made or issued.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country Implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
filed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

2



--------------------------------------------------------------------------------

is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has filed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permits such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination , which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

3



--------------------------------------------------------------------------------

for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of the West on such day on
such transactions as determined by the Joint Administrative Agent.

“Guarantors” means, collectively the Subsidiaries of the Borrower as are or may
from time to time execute and deliver a Guaranty.

“Guaranty” means a guaranty in form and substance acceptable to the Joint
Administrative Agents duly executed by any Guarantor.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Fee Letter, (e) any Guaranty, (f) any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.14, (g) the Autoborrow Agreement and (h) the Negative Pledge.

“Maturity Date” means April 30, 2020, provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

“Permitted Distributions” means an amount not to exceed 80% of the Borrower’s
pretax net income.

“Restricted Payment” means (a) any dividend or other distribution (including
without limitation Permitted Distributions), direct or indirect, on account of
any shares (or equivalent) of any class of Equity Interests of the Borrower or
any of its Subsidiaries, now or hereafter outstanding, and (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding.

“Swingline Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable
EEA Member Country, which write-down and conversion powers are described in the
EU Bail-In Legislation Schedule.

Section 1.03 Amendment to Article VI of the Credit Agreement. Sections 6.01 and
6.02 of the Credit Agreement are hereby amended and restated and Section 6.22 is
hereby added, all as follows:

6.01 Financial Statements. Deliver to the Joint Administrative Agent and each
Lender, in form and detail satisfactory to the Joint Administrative Agent and
the Required Lenders:

 

  (a)

Audit Financial Statements. As soon as available, but in any event within ninety
(90) days after the end of each fiscal year of GPI (commencing with the fiscal
year ended December 31, 2014), a Consolidated and consolidating balance sheet of
GPI and its Subsidiaries as at the end of such fiscal year, and the related
Consolidated and consolidating statements of income or

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

4



--------------------------------------------------------------------------------

  operations, changes in shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, (i) such Consolidated statements to be audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, and (ii) such consolidating statements
to be certified by the chief executive officer, chief financial officer,
treasurer or controller of GPI to the effect that such statements are fairly
stated in all material respects when considered in relation to the Consolidated
financial statements of GPI and its Subsidiaries.

 

  (b) Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each fiscal quarter ending
March 31, June 30, September 30 and after the fiscal year of the Borrower
commencing with the fiscal year ended December 31, 2016 a balance sheet of the
Borrower as at the end of such fiscal year, and the related statements of income
or operations, changes in members’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP
subject only to the absence of footnotes (iii) such statements to be certified
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower to the effect that such statements are fairly stated in all
material respects when considered in relation to the financial statements of the
Borrower.

 

  (c) Monthly Financial Statements. As soon as available, but in any event
within thirty (30) days after the end of each of the months of each fiscal year
of the Borrower (commencing with the fiscal month ended March 31, 2017), except
for the fiscal quarter end dates, balance sheet of the Borrower and its
Subsidiaries as of the end of such month, and the related Consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such month and for the portion of the Borrower’s fiscal year than
ended setting forth in each case in comparative form for the corresponding month
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and duly certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower who is
a Responsible Officer as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes.

As to any information contained in materials furnished pursuant to Section
6.02(g), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

5



--------------------------------------------------------------------------------

6.02 Certificates; Other Information.

Deliver to the Joint Administrative Agent and each Lender, in form and detail
satisfactory to the Joint Administrative Agent and the Required Lenders:

 

  (a) Compliance Certificate. With the delivery of the financial statements for
the fiscal quarters ending March 31, June 30, September 30, and December 31
within 45 days at the end of each quarter, and within ninety days (90) of the
end of each fiscal year’s audited annual financial statement, duly completed
Compliance Certificates signed by the chief executive officer, chief financial
officer, treasurer or controller which is a Responsible Officer of the Borrower,
and in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 7.11, a
statement of reconciliation conforming such financial statements to GAAP. Unless
the Joint Administrative Agent or a Lender requests executed originals, delivery
of the Compliance Certificate may be by electronic communication including fax
or email and shall be deemed to be an original and authentic counterpart thereof
for all purposes.

 

  (b) Updated Schedules. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(a), as applicable, any updated Schedules
to this Agreement (which may be attached to the Compliance Certificate) to the
extent required to make the representation related to such Schedule true and
correct as of the date of such Compliance Certificate.

 

  (c) [Reserved]

 

  (d) Changes in Entity Structure. Within ten (10) days prior to any merger,
consolidation, dissolution or other change in entity structure of the Borrower
or any of its Subsidiaries permitted pursuant to the terms hereof, provide
notice of such change in entity structure to the Joint Administrative Agent,
along with such other information as reasonably requested by the Joint
Administrative Agent. Provide notice to the Joint Administrative Agent, not less
than ten (10) days prior (or such extended period of time as agreed to by the
Joint Administrative Agent) of any change in the Borrower’s legal name, state of
organization, or organizational existence.

 

  (e) Notices. Not later than five (5) Business Days after receipt thereof by
the Borrower or any Subsidiary thereof, copies of all notices, requests and
other documents (including amendments, waivers and other modifications) so
received under or pursuant to any instrument, indenture, loan or credit or
similar agreement and, from time to time upon request by the Joint
Administrative Agent, such information and reports regarding such instruments,
indentures and loan and credit and similar agreements as the Joint
Administrative Agent may reasonably request.

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

6



--------------------------------------------------------------------------------

  (f) Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by the
Borrower or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could (i) reasonably be expected to have a Material Adverse Effect
or (ii) cause any property described in the Mortgages to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

 

  (g) Borrowing Base Certificate. As soon as available, but in any event within
thirty (30) days after the end of each month, a Borrowing Base Certificate, as
at the end of such month, duly certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower.

 

  (h) Operating Plan. An Operating Plan within sixty (60) days after the start
of each fiscal year.

 

  (i) Additional Information. Promptly, such additional information regarding
the business, financial, legal or corporate affairs of the Borrower or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Joint Administrative Agent or any Lender may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(g) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (a) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 1.01(a); or (b) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Joint Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Joint Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Joint Administrative Agent or any Lender upon
its request to the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Joint Administrative Agent or
such Lender and (ii) the Borrower shall notify the Joint Administrative Agent
and each Lender (by fax transmission or e-mail transmission) of the posting of
any such documents and provide to the Joint Administrative Agent by e-mail
electronic versions (i.e., soft copies) of such documents. The Joint
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that the Joint Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar or another
similar electronic system (the “Platform”).

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

7



--------------------------------------------------------------------------------

6.22 Covenant to Guarantee Obligations. The Borrower will cause each of its
Subsidiaries whether newly formed, after acquired or otherwise existing to
promptly (and in any event within thirty (30) days after such Subsidiary is
formed or acquired (or such longer period of time as agreed to by the Joint
Administrative Agents, in their reasonable discretion)) become a Guarantor
hereunder by way of execution of a Guaranty; provided, however, no Foreign
Subsidiary shall be required to become a Guarantor to the extent such Guaranty
would result in a material adverse tax consequence for the Borrower. In
connection therewith, the Borrower shall give notice to the Joint Administrative
Agents not less than ten (10) days prior to creating a Subsidiary (or such
shorter period of time as agreed to by the Joint Administrative Agents in their
reasonable discretion), or acquiring the Equity Interests of any other Person.
In connection with the foregoing, the Borrower shall deliver to the Joint
Administrative Agents, with respect to each new Guarantor to the extent
applicable, such documentation, as reasonably requested by the Joint
Administrative Agents.

Section 1.04 Amendment to Sections 7.06, 7.11 and 7.12 of the Credit Agreement.
Sections 7.06, 7.11 and 7.12 of the Credit Agreement are hereby amended and
restated as follows:

7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

  (a) each Subsidiary may make Restricted Payments to any Person that owns
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

  (b) the Borrower may make Permitted Distributions; and

 

  (c) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person.

7.11 Financial Covenants.

 

  (a) Tangible Net Worth. Permit Tangible Net Worth plus Subordinated Debt at
any time to be less than the sum of (i) twenty percent (20%) of the Revolving
Commitment, and (ii) an amount equal to 50% of the net income after tax earned
each fiscal year commencing with the fiscal year ending after December 31, 2017
(with no deduction for any net loss in any such fiscal year).

 

  (b) Working Capital. Permit Working Capital at any time to be less than
fifteen percent (15%) of the Revolving Commitment for the period of May 16, 2017
through July 30, 2017, commencing with fiscal quarter ending on or nearest to
June 30, 2017 and for the period commencing July 31, 2017, commencing with the
fiscal quarter ending on or nearest to September 30, 2017.

 

  (c) Total Debt to Tangible Net Worth. Permit Total Debt to Tangible Net Worth,
plus Subordinated Debt, at any time to be greater than 3.50 to 1.

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

8



--------------------------------------------------------------------------------

Section 7.12. Capital Expenditures. Make or become legally obligated to make any
Capital Expenditure, except for Capital Expenditures in the ordinary course of
business not exceeding, in the aggregate for the Borrower during each fiscal
year $10,000,000 excluding from such calculation of Capital Expenditures any
Capital Expenditures not to exceed $10,000,000 funded by a capital contribution
or from Subordinated Debt; provided, however, that so long as no Default has
occurred and is continuing or would result from such expenditure, any portion of
any amount set forth above, if not expended in the fiscal year for which it is
permitted above, may be carried over for expenditure in the next following
fiscal year (excluding any carry forward available from any prior fiscal year);
provided, further, with respect to any fiscal year, Capital Expenditures made
during any such fiscal year shall be deemed to be made first with respect to the
applicable limitation for such year and then with respect to any carry forward
amount to the extent applicable; and provided, further, the acquisition of the
Hereford Feedlot and the Cargill Feedlots shall be excluded from the calculation
of Capital Expenditure for fiscal year 2017.

Section 1.05 Amendment to Section 9.10 of the Credit Agreement. Section 9.10 of
the Credit Agreement is hereby amended and restated as follows:

9.10 Collateral Matters and Guaranty Matters. Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
and the L/C Issuer irrevocably authorize the Joint Administrative Agents, at its
option and in its discretion,

 

  (a) to release any Lien on any property granted to or held by the Joint
Administrative Agents under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 11.01;

 

  (b) to subordinate any Lien on any property granted to or held by the Joint
Administrative Agents under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(d); and

 

  (c) to release any Guarantor from its obligations under the Guaranty of such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Joint Administrative Agents at any time, the Required
Lenders will confirm in writing the Joint Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Joint Administrative Agents will, at the Borrower’s expense, execute and
deliver to the Borrower such documents as such the Borrower may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

9



--------------------------------------------------------------------------------

The Joint Administrative Agents shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Joint Administrative Agent’s Lien thereon, or any certificate
prepared by the Borrower in connection therewith, nor shall the Joint
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

Section 1.06 Amendment to Article XI of the Credit Agreement. Article XI of the
Credit Agreement is hereby amended by adding Sections 11.22 and 11.23 as
follows:

11.22 EEA Financial Institutions. No Lender is an EEA Financial Institution.

11.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

  (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

 

  (b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Documents; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 1.07 Effectiveness. This Amendment shall become effective as of May 16,
2017 provided that the Joint Administrative Agents have received
(a) counterparts of this Amendment duly executed by the Borrower; (b) an amended
and restated revolving notes (the “Notes”, in a form as provided by the Joint
Administrative Agents); (c) a resolution of the Borrower; (d) an opinion of
counsel for the Borrower in form and substance acceptable to the Joint
Administrative Agents, (e) a Negative Pledge in form and substance acceptable to
the Joint Administrative Agents; and (f) such other documents, actions or
assurances as Lenders or the Joint Administrative Agents may reasonably request.

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

10



--------------------------------------------------------------------------------

Section 1.08 Representations and Warranties of Borrower.

(a) Borrower is duly organized, validly existing and in good standing under the
laws of the State of its formation.

(b) The execution, delivery and performance by Borrower of this Amendment, the
Notes and the Credit Agreement, as amended hereby, are within Borrower’s powers,
have been duly authorized by all necessary action, if necessary, and do not
contravene Borrower’s operating agreement, or any law or any contractual
restriction binding on or affecting Borrower , as applicable, or result in, or
require, the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of the properties.

(c) No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by Borrower of this Amendment, the Notes and
the Credit Agreement, as amended hereby.

(d) This Amendment, the Notes and the Credit Agreement, as amended hereby,
constitute, legal, valid and binding obligations of Borrower enforceable against
Borrower in accordance with their respective terms.

(e) No event listed in Section 8.01 of the Credit Agreement has occurred and is
continuing.

Section 1.09 Reference to and Effect on the Credit Agreement. Upon the
effectiveness of Section 1.03 hereof:

(a) On and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder” “hereof”, “herein” or words of like import shall
mean and be a reference to the Credit Agreement as amended hereby.

(b) Except as specifically amended by any prior amendments, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.

Section 1.10 Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument.

Section 1.11 Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws (without giving effect to the conflicts of laws
principles thereof) of the State of Nebraska.

Section 1.12 Expenses. The Borrower shall pay on demand all costs and expenses
incurred by Lenders in connection with the preparation, execution, delivery,
filing, and administration of this Amendment (including, without limitation,
Attorneys’ Costs incurred in connection with the preparation of this Amendment
and advising Lender as to its rights, and the cost of any credit verification
reports or field examinations of the Borrower ’ properties or books and
records). The Borrower’s obligations to Lenders under this Section 1.07 shall
survive termination of this Amendment and repayment of the Borrower ’
Obligations to Lenders under the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GREEN PLAINS CATTLE COMPANY LLC By:  

/s/ Jerry L. Peters

Name:  

Jerry L. Peters

Title:  

Chief Financial Officer

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

12



--------------------------------------------------------------------------------

BANK OF THE WEST, as Joint Administrative Agent

By:  

/s/ Darren Jung

Name:  

Darren Jung

Title:  

Assistant Vice President

BANK OF THE WEST, as Swingline Lender, and Lender By:  

/s/ Charles Greenway

Name:  

Charles Greenway

Title:  

Vice President

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

13



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Joint Administrative Agent, L/C Issuer, and Lender

By:  

/s/ Daniel Lamprecht

Name:  

Daniel Lamprecht

Title:  

Managing Director

and   By:  

/s/ Renata Medeiros

Name:  

Renata Medeiros

Title:  

Vice President

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

14



--------------------------------------------------------------------------------

RABO AGRIFINANCE, LLC, Lender

By:  

/s/ Erwin Sandee

Name:  

Erwin Sandee

Title:  

Vice President

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

15



--------------------------------------------------------------------------------

FARM CREDIT SERVICES OF AMERICA, Lender

By:  

/s/ Judson Jesske

Name:  

Judson Jesske

Title:  

Vice President

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

16



--------------------------------------------------------------------------------

UNITED FCS, PCA, d/b/a FCS COMMERCIAL FINANCE GROUP, Lender

By:  

/s/ Jeremy Voigts

Name:  

Jeremy Voigts

Title:  

Vice President

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

17



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., Lender

By:  

/s/ Kory Clark

Name:  

Kory Clark

Title:  

Senior Vice President

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

18



--------------------------------------------------------------------------------

AMERICAN AGCREDIT, PCA, Lender

By:  

/s/ Kyle Lucas

Name:  

Kyle Lucas

Title:  

Vice President

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

19



--------------------------------------------------------------------------------

INTRUST BANK, N.A., Lender

By:  

/s/ David B. White

Name:  

David B. White

Title:  

Commercial Relationship Manager

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

20



--------------------------------------------------------------------------------

AG COUNTRY FARM CREDIT SERVICES, FLCA, Lender

By:  

/s/ Nicole Schwartz

Name:  

Nicole Schwartz

Title:  

Vice President

 

Bank of the West/Green Plains Cattle Company LLC Second Amendment to the Credit
Agreement

21



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

Initial Commitments and Applicable Percentages

May 16, 2017 to July 30, 2017

 

Institution

   $200MM Revolver      Pro Rata Share  

Bank of the West

   $ 43,333,333.00        21.67 % 

ING Capital LLC

   $ 43,333,333.00        21.67 % 

Rabo AgriFinance, LLC

   $ 26,666,667.00        13.33 % 

Farm Credit Services of America

   $ 26,666,667.00        13.33 % 

United FCS, PCA, d/b/a FCS Commercial Finance Group

   $ 16,666,667.00        8.33 % 

Bank of America, N.A.

   $ 13,333,333.00        6.67 % 

American AgCredit, PCA

   $ 13,333,333.00        6.67 % 

InTrust Bank, N.A.

   $ 10,000,000.00        5.00 % 

Ag Country Farm Credit Services, FLCA

   $ 6,666,667.00        3.33 % 

July 31, 2017 to the Maturity Date

 

Institution

   $300MM Revolver      Pro Rata Share  

Bank of the West

   $ 65,000,000.00        21.6666666667 % 

ING Capital LLC

   $ 65,000,000.00        21.6666666667 % 

Rabo AgriFinance, LLC

   $ 40,000,000.00        13.3333333333 % 

Farm Credit Services of America

   $ 40,000,000.00        13.3333333333 % 

United FCS, PCA, d/b/a FCS Commercial Finance Group

   $ 25,000,000.00        8.3333333333 % 

Bank of America, N.A.

   $ 20,000,000.00        6.6666666667 % 

American AgCredit, PCA

   $ 20,000,000.00        6.6666666667 % 

InTrust Bank, N.A.

   $ 15,000,000.00        5.0000000000 % 

Ag Country Farm Credit Services, FLCA

   $ 10,000,000.00        3.3333333333 % 

 

i